Per Curiam:
The action is brought to recover the sum of §20,000 damages for the death of the plaintiff’s intestate who was run over and was killed by defendant’s cars while in the defendant's employment. Issue appears to have been joined in September, 1910, and the case noticed for trial on the third day of October following. Whereupon the defendant at once applied for a bill of particulars and obtained an order to show cause rethrnable on the date last named, on which day the order appealed from was made. We think the defendant is entitled to the particulars asked for. The plaintiff concedes that defendant is entitled to some of them. The order should, therefore, be reversed and the motion granted. Jenks, P. J., Hirschberg, Burr, Woodward and Rich, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with costs.